Case: 1:18-cv-05369 Document #: 130-1 Filed: 05/08/20 Page 1 of 28 PageID #:3455




                       EXHIBIT A
 Case: 1:18-cv-05369 Document #: 130-1 Filed: 05/08/20 Page 2 of 28 PageID #:3456




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

   UBIQUITI INC. (f/k/a UBIQUITI
   NETWORKS, INC.),


                         Plaintiff,

                 v.                                Civil Action No.: 1:18-cv-05369

   CAMBIUM NETWORKS, INC.;                         The Honorable Judge Feinerman
   CAMBIUM NETWORKS, LTD.;
   BLIP NETWORKS, LLC;                             JURY TRIAL DEMANDED
   WINNCOM TECHNOLOGIES, INC.;
   SAKID AHMED; and DMITRY
   MOISEEV.

                         Defendants.



 PLAINTIFF’S FIRST SET OF REQUESTS FOR PRODUCTION TO DEFENDANTS
CAMBIUM NETWORKS, INC., CAMBIUM NETWORKS, LTD., SAKID AHMED, AND
                           DMITRY MOISEEV

       Plaintiff Ubiquiti Inc. (“Ubiquiti” or “Plaintiff”), through its undersigned counsel,

pursuant to Fed. R. Civ. P. 34, hereby propounds the following First Set of Requests for

Production upon Defendants Cambium Networks, Inc., Cambium Networks, Ltd., Sakid Ahmed,

and Dmitry Moiseev, to be answered separately by each party in writing within thirty (30) days

of service.

                          DEFINITIONS AND INSTRUCTIONS

       1.     These requests should be answered separately in writing by each of the

responding parties, Cambium Networks, Inc., Cambium Networks, Ltd., Sakid Ahmed,

and Dmitry Moiseev.




                                              1
 Case: 1:18-cv-05369 Document #: 130-1 Filed: 05/08/20 Page 3 of 28 PageID #:3457




       2.        The terms “Plaintiff” or “Ubiquiti” shall mean Ubiquiti Inc., f/k/a Ubiquiti

Networks, Inc.

       3.        The terms “You” or “Your” shall refer to the party that is responding to these

requests, including any of its/his respective employees, attorneys, agents or any other persons or

entities subject to its/his control, as well as any of its/his successors or predecessors and any of

their respective employees, attorneys, agents or any other persons or entities subject to their

control.

       4.        The term “Cambium” shall mean Defendants Cambium Networks, Inc. and

Cambium Networks, Ltd. (collectively), including any of their respective officers, directors,

directors, principals, employees, attorneys, agents, or any other persons or entities subject to their

control, as well as any of their successors, predecessors, subsidiaries and affiliates and any of

their respective officers, directors, directors, principals, employees, attorneys, agents or any other

persons or entities subject to their control. To the extent that any Request seeks to differentiate

between Cambium Networks, Inc. and Cambium Networks, Ltd., the Request shall do so by

reference to the specific entity name.

       5.        The terms “Blip” or “Blip Networks” shall refer to Defendant Blip Networks,

LLC, including any of its respective officers, directors, directors, principals, employees,

attorneys, agents, or any other persons or entities subject to their control, as well as any of its

successors, predecessors, subsidiaries and affiliates and any of their respective officers, directors,

directors, principals, employees, attorneys, agents, or any other persons or entities subject to their

control.

       6.        The term “Winncom” shall refer to Defendant Winncom Technologies, Inc.,

including any of its respective officers, directors, directors, principals, employees, attorneys,




                                                  2
 Case: 1:18-cv-05369 Document #: 130-1 Filed: 05/08/20 Page 4 of 28 PageID #:3458




agents, or any other persons or entities subject to their control, as well as any of its successors,

predecessors, subsidiaries and affiliates and any of their respective officers, directors, directors,

principals, employees, attorneys, agents, or any other persons or entities subject to their control.

       7.      The term “Ahmed” shall refer to Defendant Sakid Ahmed, an individual,

including any of his employees, attorneys, agents or any other persons or entities subject to his

control.

       8.      The term “Moiseev” shall refer to Defendant Dmitry Moiseev, an individual,

including any of his employees, attorneys, agents or any other persons or entities subject to his

control.

       9.      The term “Defendants” shall collectively refer to Cambium, Blip, Winncom,

Ahmed and Moiseev (as each are defined herein).

       10.     The terms “Litigation” or “Lawsuit” shall mean the above-captioned litigation.

       11.     The term “Complaint” shall mean Plaintiff’s Amended Complaint filed on June

19, 2019 in the Litigation (Dkt. No. 65).

       12.     The term “Answer” shall mean Defendants’ First Amended Answer and

Affirmative Defenses to Ubiquiti Networks, Inc.’s First Amended Complaint filed by Defendants

on December 26, 2019 in the Litigation (Dkt. No. 95).

       13.     The term “Affirmative Defenses” shall mean Defendants’ Affirmative Defenses

to Ubiquiti Networks, Inc.’s First Amended Complaint filed by Defendants on December 26,

2019 in the Litigation (Dkt. No. 95).

       14.     The term “M-Series Devices” shall mean any and all versions of Ubiquiti’s

NanoStation M, NanoStation Loco M, NanoBridge M-series, NanoBeam M-series, PowerBeam

M-Series, AirGrid MSeries, and Rocket M-Series products.




                                                  3
 Case: 1:18-cv-05369 Document #: 130-1 Filed: 05/08/20 Page 5 of 28 PageID #:3459




        15.       The terms “Firmware” and “Ubiquiti’s Firmware” shall mean any and all versions

of Ubiquiti’s airOS operating system licensed or provided by Ubiquiti for use with Ubiquiti’s M-

Series Devices.

        16.       The term “Elevate” shall mean the ePMP Elevate software product at issue in the

instant action.

        17.       The term “FCC” shall mean the Federal Communications Commission.

        18.       The term “Ubiquiti Firmware User License Agreement” or “FULA” shall mean

the document attached as Exhibit B to the Complaint.

        19.       The term “End User License Agreement” or “EULA” shall mean the document

attached as Exhibit C to the Complaint.

        20.       The term “Firmware License Agreements” shall mean collectively or individually,

the Ubiquiti Firmware User License Agreement or FULA and the End User License Agreement

or EULA.

        21.       The term “Quick Start Guide” shall mean the ePMP Elevate Quick Start Guide

attached as Exhibit D to the Complaint.

        22.       The term “Webinar” shall mean the webinar that took place on or about

November 30, 2016 related to and announcing the availability of Elevate.

        23.       The term “Access Control Measures” shall mean any technological measures

existing or within Ubiquiti’s Firmware or hardware, including M-Series Devices, to limit or

control the access, use, copying, reverse engineering, decompiling or disassembling of Ubiquiti

firmware, technology, programs, or code.

        24.       The term “Corporate Governance Documents” means documents governing a

company’s affairs, including by way of example articles of incorporation, certificates of




                                                 4
 Case: 1:18-cv-05369 Document #: 130-1 Filed: 05/08/20 Page 6 of 28 PageID #:3460




incorporation, by-laws, resolutions, documents designating the board of directors and board

committees, codes of conduct, corporate governance guidelines, committee charters, regularly

created reports used by executives, directors, or managers in the course of managing the

company, director independence guidelines, business conduct policies, director nomination

procedures, stock ownership guidelines, business conduct policies, director nomination

procedures, stock ownership guidelines, insider trading policies, shareholder communications

policies, ethics and anti-corruption guidelines, and minutes of regularly conducted meetings of

the company’s directors, managers, executives or committees of such individuals.

       25.     The term “Operational Policies” means documents governing the operations of a

company, including without limitation employee onboarding and exit documents, employee

handbooks, employee mobile device policies, company property policies, internet usage policies,

privacy policies, contract negotiation and management guidelines, intellectual property policies,

confidential information policies, invention assignment documents, ethical guidelines, standards

of conduct, IT policies, IT planning documents, document retention policies, back up policies

and procedures, and security policies.

       26.     As used herein, the terms “document” and “documents” are defined to be

synonymous in meaning and equal in scope to the terms “documents” and “electronically stored

information” as used in Fed. R. Civ. P. 34(a).

       27.     As used herein, the term “communications” means all discussions, conversations,

statements,   meetings,   conferences,    telephone   conversations,   interviews,   negotiations,

agreements, understandings, cards, letters, correspondence, electronic files, telegrams, telexes,

facsimile transmissions, telecopies and all other forms of written or oral exchange or statements,




                                                 5
 Case: 1:18-cv-05369 Document #: 130-1 Filed: 05/08/20 Page 7 of 28 PageID #:3461




however transmitted. The term “communications” shall further include all internal and external

communications, without limitation.

       28.     As used herein, the term “person” means the plural as well as the singular and

includes any natural person, governmental unit or entity, partnership, firm, private or nonprofit

or public corporation, association, joint venture, or other legal entity.

       29.     In construing these requests, both “relating to” and “concerning” should be

broadly interpreted to mean “constituting, relating to, referring to, evidencing, reflecting, or in

any way logically connected to.”

       30.     In construing these requests:

               a.      the singular form of a word includes the plural and the plural form
                       includes the singular;

               b.      the use of masculine gender terms shall be deemed to also include the
                       feminine gender;

               c.      “and” and “or” are to be construed either disjunctively or conjunctively as
                       is necessary to bring within the scope of each interrogatory any matter,
                       information, or document that might otherwise be construed as outside its
                       scope; and

               d.      “you” and “your” refer to the responding party and any of its employees,
                       attorneys, agents or any other persons or entities subject to its control.

       31.     If you cannot answer any document request in full, specify the reasons for the

incompleteness of your answer.

       32.     For all documents produced, specify which document request(s) each document

produced is intended to respond to.

       33.     If the respondent claims that any document or item requested herein is protected

from discovery on the grounds of privilege, work-product doctrine or on some other basis, the

respondent shall provide a written list of such documents or items that are withheld from




                                                  6
 Case: 1:18-cv-05369 Document #: 130-1 Filed: 05/08/20 Page 8 of 28 PageID #:3462




production, describing each document or item as follows, subject to the parties’ meet and confer

agreement with respect to claims of privilege:

               a.      Date of preparation;

               b.      Author's name, title and address;

               c.      Name and address of each addressee, copy or recipient of the document;

               d.      General characteristics of the document (e.g., number of pages, subject
                       matter, format); and

               e.      The factual and legal basis for the claim of privilege, and facts sufficient
                       to enable counsel and the Court to determine the validity of the assertion
                       of privilege.

       34.     Unless otherwise specified, the relevant time period for these requests is January

1, 2009 through the present.

                               REQUESTS FOR PRODUCTION

       1.      All documents and communications referenced in Defendants’ Initial Disclosures

served January 10, 2020.

       2.      All documents and communications referenced in Your responses to Plaintiff’s

First Set of Common Interrogatories and First Set of Interrogatories directed specifically to You

dated February 10, 2020.

       3.      All documents and communications referring or relating to the decision to create

Elevate, or any other firmware to install on M-Series Devices, including but not limited to any

technical, financial, sales or marketing analysis, internal memoranda, spreadsheets, PowerPoints,

tests and testing results, programs, proposals, projections, plans, designs, reports, marketing

materials, circulars and business records.

       4.      All documents and communications referring or relating to the use of Ubiquiti’s

Firmware in any way in connection with designing, developing, testing, installing or using



                                                 7
 Case: 1:18-cv-05369 Document #: 130-1 Filed: 05/08/20 Page 9 of 28 PageID #:3463




Elevate, including but not limited to technical analysis, internal memoranda, spreadsheets,

PowerPoints, tests and testing results, programs, proposals, projections, plans, designs, reports,

marketing materials, circulars and business records.

       5.      All documents and communications referring or relating to any reverse

engineering, decompiling, or disassembling of Ubiquiti’s Firmware.

       6.      All documents and communications referring or relating to how Elevate runs on,

interacts with, operates, or otherwise is utilized in connection with M-Series Devices.

       7.      All documents and communications referring or relating to the installation of

Elevate on M-Series Devices, including but not limited to any technical analysis, internal

memoranda, spreadsheets, PowerPoints, tests and testing results, programs, proposals,

projections, plans, designs, reports, marketing materials, circulars and business records.

       8.      All documents and communications referring or relating to whether installing

Elevate on an M-Series Device renders, or potentially may render, that device inoperable or

incompatible with other Ubiquiti hardware or equipment.

       9.      All documents and communications referring or relating to whether or to what

extent installing Elevate on an M-Series Device renders that device operable or compatible with

Cambium hardware or equipment, including but not limited to any technical analysis, internal

memoranda, spreadsheets, PowerPoints, tests and testing results, programs, proposals,

projections, plans, designs, reports, marketing materials, circulars and business records.

       10.     All documents and communications referring or relating to the use of code

licensed to Ubiquiti from Atheros, Qualcomm, or Qualcomm Atheros in regard to the creation of

Elevate.




                                                 8
Case: 1:18-cv-05369 Document #: 130-1 Filed: 05/08/20 Page 10 of 28 PageID #:3464




       11.     All documents and communications referring or relating to whether Ubiquiti’s

Firmware does or does not include code subject to open source licenses, including but not limited

to the GNU General Public License (“GPL”).

       12.     All documents and communications referring or relating to Ubiquiti’s Firmware.

       13.     All documents and communications referring or relating to any copyrights

Ubiquiti may or may not have in all or any portion of Ubiquiti’s Firmware.

       14.     All documents and communications referring or relating to any copyright notices

pertaining to Ubiquiti’s Firmware.

       15.     All documents and communications referring or relating to whether the design,

development, testing, use, or demonstration, installation or performance of Elevate may or may

not infringe any copyrights held by Ubiquiti.

       16.     All documents and communications referring or relating to whether the design,

development, testing, use, or demonstration, installation or performance of Elevate may or may

not breach any Firmware License Agreements.

       17.     All documents and communications referring or relating to the removal or

modification of any Ubiquiti copyright notices.

       18.     All documents and communications referring or relating to the removal or

modification of Ubiquiti’s interface from any M-Series Device.

       19.     All documents and communications referring or relating to any modifying,

translating, reverse engineering, decompiling, dissembling, or otherwise attempting to defeat,

avoid, bypass, remove, deactivate or circumvent any Access Control Measure in the Ubiquiti

Firmware or M-Series Devices.




                                                  9
Case: 1:18-cv-05369 Document #: 130-1 Filed: 05/08/20 Page 11 of 28 PageID #:3465




       20.     All documents and communications referring or relating to any work or other

activity Ahmed or Moiseev engaged in related to the creation, marketing, licensing, or

distribution of Elevate.

       21.     All documents and communications referring or relating to any copying,

reproducing, transferring, broadcasting, transmitting, republishing, distributing, modifying,

preparing a derivative work of, performing publicly or displaying Ubiquiti Firmware.

       22.     All documents and communications referring or relating to whether the

installation of Elevate in an M-Series Device does or does not cause the device to comply with

any laws or regulations governing legal frequency channels, frequency ranges, radio

functionality, output power, or dynamic frequency selection (DFS) requirements.

       23.     All documents and communications referring or relating to how to install Elevate

on M-Series Devices, including but not limited to all documents relating to installing older

versions of Firmware on the M-Series Device prior to installing Elevate.

       24.     All documents and communications referring or relating to any firmware

verification system or process present in M-Series Devices.

       25.     All documents and communications referring or relating to whether or to what

extent any portion of Ubiquiti’s Firmware remains on M-Series Devices following the

installation of Elevate, including but not limited to any technical analysis, internal memoranda,

marketing materials, circulars and business records.

       26.     All statements, and all documents and communications referring or relating to any

statements, made by any Defendant relating to downloading prior versions of Ubiquiti’s

Firmware in connection with the installation of Elevate on an M-Series Device.




                                               10
Case: 1:18-cv-05369 Document #: 130-1 Filed: 05/08/20 Page 12 of 28 PageID #:3466




         27.   All documents and communications referring or relating to whether installation of

Elevate on an M-Series Device may or may not void the Ubiquiti warranty, or may or may not

render the M-Series Device non-compliant with FCC regulations.

         28.   All documents and communications referring or relating to re-labeling any M-

Series Device in which Elevate has been installed to comply with FCC or any other

governmental regulations.

         29.   All documents and communications referring or relating to the Quick Start Guide,

including but not limited to all draft versions thereof, all documents pertinent to the development

of the Quick Start Guide, and all criticism, comment, or suggested revisions to the Quick Start

Guide.

         30.   All documents and communications referring or relating to the decision to have

Ahmed and Moiseev lead the effort to develop, design, promote, or market Elevate.

         31.   All documents and communications referring or relating to the decision to work

with Blip to promote, market, distribute, license or sell Elevate.

         32.   All documents and communications referring or relating to the decision to work

with Winncom to promote, market, distribute, license, or sell Elevate.

         33.   All documents and communications exchanged between the Defendants, or any

two or more of the Defendants, referring or relating to Elevate.

         34.   All documents and communications containing, referring or relating to statements

made on the internet by You, your employees, independent contractors, agents, users or

customers, including but not limited to posts in forums, chatrooms, blogs and on social media

platforms, that relate to Elevate, M-Series Devices or this Lawsuit.




                                                 11
Case: 1:18-cv-05369 Document #: 130-1 Filed: 05/08/20 Page 13 of 28 PageID #:3467




       35.     All documents and communications containing, referring or relating to statements

made on the internet by any of the other Defendants, their employees, independent contractors,

agents, users or customers, including but not limited to posts in forums, chatrooms, blogs and on

social media platforms, that relate to Elevate, M-Series Devices or this Lawsuit.

       36.     All communications between You and any third-party that refers or relates to the

Litigation.

       37.     All documents and communications exchanged between Cambium’s in-house

legal department, including its General Counsel Sally Rau, and Blip that refer or relate to this

Lawsuit.

       38.     All documents and communications exchanged between Cambium’s in-house

legal department, including its General Counsel Sally Rau, and Blip that refer or relate to the

design, development, testing, use or demonstration, installation or performance of Elevate,

including but not limited to documents and communications relating to whether any such

activities may or may not infringe copyrights held by Ubiquiti or violate the Firmware License

Agreements.

       39.     All documents and communications exchanged between Cambium’s in-house

legal department, including its General Counsel Sally Rau, and Blip that refer or relate to the

marketing, promotion, distribution, licensing or sale of Elevate, including but not limited to

documents and communications relating to whether any such activities may or may not involve

making false or misleading statements or omissions about Elevate or M-Series Devices, infringe

copyrights held by Ubiquiti, or violate the Firmware License Agreements.

       40.     All documents and communications exchanged between Cambium’s in-house

legal department, including its General Counsel Sally Rau, and Blip that refer or relate to any




                                                12
Case: 1:18-cv-05369 Document #: 130-1 Filed: 05/08/20 Page 14 of 28 PageID #:3468




agreements, partnerships or deals with Blip to promote, market, license, distribute or sell Elevate

and any financial benefits received by Blip, or which Blip continues to receive, as a result of

these activities.

        41.     All documents and communications exchanged between Cambium’s in-house

legal department, including its General Counsel Sally Rau, and Winncom that refer or relate to

this Lawsuit.

        42.     All documents and communications exchanged between Cambium’s in-house

legal department, including its General Counsel Sally Rau, and Winncom that refer or relate to

the design, development, testing, use or demonstration, installation or performance of Elevate,

including but not limited to documents and communications relating to whether any such

activities may or may not infringe copyrights held by Ubiquiti or violate the Firmware License

Agreements.

        43.     All documents and communications exchanged between Cambium’s in-house

legal department, including its General Counsel Sally Rau, and Winncom that refer or relate to

the marketing, promotion, distribution, licensing or sale of Elevate, including but not limited to

documents and communications relating to whether any such activities may or may not involve

making false or misleading statements or omissions about Elevate or M-Series Devices, infringe

copyrights held by Ubiquiti, or violate the Firmware License Agreements.

        44.     All documents and communications exchanged between Cambium’s in-house

legal department, including its General Counsel Sally Rau, and Winncom that refer or relate to

any agreements, partnerships or deals with Winncom to promote, market, license, distribute or

sell Elevate and any financial benefits received by Winncom, or which Winncom continues to

receive, as a result of these activities.




                                                13
Case: 1:18-cv-05369 Document #: 130-1 Filed: 05/08/20 Page 15 of 28 PageID #:3469




       45.     All released versions of the Elevate computer code in its native format(s),

including its source code and compiled or built object code forms, as well as any instructions,

comments, notices, notations, data, schemas, and other information contained therein.

       46.     All versions of Elevate source code files, scripts, configuration files, data files,

project files, and build or packaging files and tools in their native formats, as stored in the

version control system (such as git or svn) repositories in which they were developed, including

but not limited to all structure and metadata, so as to enable examination of all such versions

using the same version control system software used by Cambium’s developers, employees or

independent contractors.

       47.     All versions of any scripts, files or documentation necessary to establish what

versions of each source code file correspond to each released version of Elevate.

       48.     A native copy of any collaboration systems or environments, such as “wikis”

(e.g., Atlassian Confluence) or similar systems, used in the design, development, or

documentation of Elevate. To the extent that a native copy of the system cannot be provided,

this request seeks the production of a complete data export from the system.

       49.     A native copy of any issue-, requirements-, defect-, or bug-tracking system (e.g.,

Atlassian Jira) used in the design or development of Elevate. To the extent that a native copy of

the system cannot be provided, this request seeks the production of a complete data export of that

system, including for all issues (e.g., defects, requirements, or tasks), fields, comments, images,

attachments, or other associated items.

       50.     All interface documents, design documents, product feature documents, internal

specification documents, diagrams, coding style guides, and requirements documents referring or

relating to Elevate.




                                                14
Case: 1:18-cv-05369 Document #: 130-1 Filed: 05/08/20 Page 16 of 28 PageID #:3470




       51.     All testing documents, test implementation files, testing suite data, and test

definitions, processes, and results referring or relating to Elevate.

       52.     All documents provided to end users of Elevate, including but not limited to

manuals, technical references, spec sheets, and troubleshooting documents.

       53.     All documents related to the development of Elevate, including but not limited to

documents referring or relating to the architecture, design, engineering review, integration, and

release of Elevate.

       54.     All user logs for Elevate.

       55.     All documents and communications referring or relating to inquiries or

complaints from customers, suppliers, investors, or others relating to M-Series Devices or

Elevate, including but not limited to inquiries or complaints relating to the download or

installation of Elevate, the functionality of M-Series Devices which have had Elevate installed on

them, the compatibility of M-Series Devices with Ubiquiti or Cambium hardware or equipment

following the installation of Elevate, requests for maintenance or support on M-Series Devices,

the legality of installing Elevate on M-Series Devices, the accuracy of statements made in the

Quick Start Guide, at the Webinar, in the Cambium Community Forum page, or made at any

other seminar, webinar, conference or forum in which Elevate was marketed or promoted.

       56.     All documents and communications referring or relating to any public comments

You have made regarding Elevate or M-Series Devices.

       57.     All versions and draft versions of license agreements for the downloading,

installation or use of Elevate.

       58.     All documents and communications referring or relating to any request(s)

received by You to make available open source software or modifications to open source




                                                  15
Case: 1:18-cv-05369 Document #: 130-1 Filed: 05/08/20 Page 17 of 28 PageID #:3471




software included in Elevate, including but not limited to request(s) made under Section 1.4 of

Cambium’s ePMP Elevate End User License Agreement, and all documents and communications

referring or relating to Your response(s) to any request(s) to make open source software or

modified open source software available.

       59.     All documents and communications sent by You to any third-party that states,

claims or alleges a violation of any Elevate license agreement, including but not limited to cease

and desist letters claiming a third-party has violated Section 1.2 of Cambium’s ePMP Elevate

End User License Agreement, and all documents and communications referring or relating to any

response(s) You have received from third-parties to any document, communication, or cease and

desist letter produced in response to this Request.

       60.     All documents and communications referring or relating to investigations

commenced or undertaken by You to determine whether a third-party has violated any Elevate

license agreement, including but not limited to violations of Section 1.2 of Cambium’s ePMP

Elevate End User License Agreement.

       61.     All documents and communications referring or relating to the marketing or

promotion of Elevate, including but not limited to any internal analysis, internal memoranda,

spreadsheets, PowerPoints, programs, proposals, projections, plans, reports, marketing materials,

circulars, business records, promotional materials, advertisements, or statements made at

webinars, seminars, or conferences relating to Elevate.

       62.     All documents, communications, and videos containing instructions on how to

download, install, or use Elevate on M-Series Devices, documents referring or relating to the

development of such instructions, all drafts of the instructions, all criticism, comment, or

suggested revisions to the instructions, and documents and communications that in any way




                                                 16
Case: 1:18-cv-05369 Document #: 130-1 Filed: 05/08/20 Page 18 of 28 PageID #:3472




reference whether statements made in the instructions were factually incorrect, misleading, or

omitted information.

       63.     All documents and communications referring or relating to the Webinar,

including but not limited to any internal analysis, internal memoranda, PowerPoints, programs,

proposals, projections, plans, reports, marketing materials, circulars, business records, documents

sufficient to identify any attendees, participants, or viewers of the Webinar, and all

communications exchanged between any Defendant and any attendee, participant, or viewer of

the Webinar.

       64.     All documents and communications referring or relating to any webinar (other

than the November 30, 2016 Webinar), industry conference, or seminar during which any

Defendant marketed, promoted, or demonstrated the installation or use of Elevate, including but

not limited to any internal analysis, internal memoranda, PowerPoints, programs, proposals,

projections, plans, reports, marketing materials, circulars, business records, documents sufficient

to identify any attendees, participants or viewers of any such webinar, industry conference, or

seminar, and all communications exchanged between any Defendant and any attendee,

participant or viewer of the webinar(s), industry conference(s), or seminar(s) disclosed in

response to this request.

       65.     A copy of any Cambium Community Forum page, post, comment, question, or

private message that refers or relates to Elevate or the M-Series Devices.

       66.     All documents and communications referring or relating to the targeting of

Ubiquiti customers through the introduction of Elevate into the market, including but not limited

to any internal analysis, internal memoranda, forecasts, budgets, spreadsheets, PowerPoints, tests




                                                17
Case: 1:18-cv-05369 Document #: 130-1 Filed: 05/08/20 Page 19 of 28 PageID #:3473




and testing results, market research, programs, projections, plans, reports, marketing materials,

circulars and business records.

       67.     All documents and communications referring or relating to whether Elevate did or

did not, or may or may not, have any effect whatsoever on customers purchasing, renting or

licensing any other products, hardware or software offered by Cambium, including but not

limited to any internal analysis, internal memoranda, forecasts, budgets, spreadsheets,

PowerPoints, tests and testing results, market research, programs, projections, plans, reports,

marketing materials, circulars and business records.

       68.     All documents and communications referring or relating to any benefits of any

type that may accrue to Cambium from Elevate, or any detriment to Ubiquiti, including but not

limited to loss of or increase in market share of any software or hardware product, business

prospects, good will, long-term stability and placement in the market, and infrastructure.

       69.     All documents and communications referring or relating to the funding or

capitalization by Cambium Networks Ltd. to develop, design, market, promote or distribute

Elevate, and the recipient(s) of any such funding or capitalization, including but not limited to

account statements, transfers, checks, financial statements, accounting records, corporate

minutes, and investor disclosures.

       70.     All documents and communications referring or relating to any grants,

investments, loans, or other financial support received by any of the Defendants to develop,

design, market, promote, distribute or license Elevate, including but not limited to account

statements, transfers, checks, financial statements, accounting records, corporate minutes, and

investor disclosures.




                                                18
Case: 1:18-cv-05369 Document #: 130-1 Filed: 05/08/20 Page 20 of 28 PageID #:3474




       71.     All documents and communications referring or relating to any compensation or

other benefit received by Moiseev or Ahmed relating, directly or indirectly, to Elevate, or any

benefits Cambium has derived, directly or indirectly, from Elevate.

       72.     All indemnification agreements between You and any other Defendant or

Defendants that refer or relate to this Lawsuit, Ubiquiti, Elevate, or M-Series Devices.

       73.     All documents and communications referring or relating to any efforts or

activities by Cambium, Wincomm, Ahmed and/or Moiseev, or any of the two Defendants, to

promote, market, distribute, sell or license Elevate.

       74.     All documents and communications referring or relating to Cambium’s

Connected Partner program, including how individuals or entities were selected to be Connected

Partners, any agreements or terms and conditions with Connected Partners, and any documents

and communications relating to financial incentives or compensation paid as a result of being a

Connected Partner.

       75.     All documents and communications referring or relating to Cambium’s Flexible

Licensing program, including but not limited to contracts, agreements, payment terms, or terms

and conditions with users of the program, and any memoranda, spreadsheets, PowerPoints, tests

and testing results, market research, projections, plans, reports, marketing materials, circulars

and business records relating to the program.

       76.     All documents and communications referring or relating to Cambium’s

partnership, relationship, or dealings with Blip or Winncom as it relates to Elevate, including but

not limited to agreements, memoranda, spreadsheets, PowerPoints, tests and testing results,

market research, programs, projections, plans, reports, marketing materials, circulars and

business records.




                                                 19
Case: 1:18-cv-05369 Document #: 130-1 Filed: 05/08/20 Page 21 of 28 PageID #:3475




          77.   All documents and communications referring or relating to financial incentives

received by Ahmed, Moiseev, Blip or Winncom for promoting Elevate, including but not limited

to monetary transfers, commissions, royalties, bonuses, discounts, hardware, equipment, or items

of monetary value.

          78.   Documents sufficient to show Cambium’s financial forecasts or budgets related to

Elevate.

          79.   All documents and communications referring or relating to any market studies or

business plan associated with Elevate or the M-Series Devices.

          80.   All documents and communications referring or relating to any revenue, profits or

losses incurred by Cambium from licensing Elevate (including the price charged for licensing

Elevate and providing any related support services), including but not limited to any financial

analysis, budgets, programs, plans, projections, reports, spreadsheets, PowerPoints, financial

statements, revenue statements, and account statements.

          81.   All documents and communications referring or relating to the determination of

the price to charge for an Elevate license, including but not limited to any financial analysis,

budgets, programs, plans, projections, reports, spreadsheets or PowerPoints relating to

determining such a price.

          82.   All documents and communications referring or relating to whether a customer

would or would not be charged a fee for licensing Elevate, including but not limited to all

documents and communications relating to the decision to license Elevate to some customers for

no fee.




                                               20
Case: 1:18-cv-05369 Document #: 130-1 Filed: 05/08/20 Page 22 of 28 PageID #:3476




       83.     Documents sufficient to show any financial benefit of any type received by

Cambium as a result of providing licenses to Elevate on a royalty-free basis, including but not

limited to increased sales of Cambium hardware and hardware-related products.

       84.     Documents sufficient to show revenues derived from any sales of Cambium

equipment attributable, in whole or in part, to the licensing of Elevate, including but not limited

to any financial analysis, budgets, programs, plans, projections, reports, spreadsheets,

PowerPoints, financial statements, revenue statements, and account statements.

       85.     All documents and communications referring or relating to the number of M-

Series Devices on which Elevate has been installed.

       86.     All documents and communications referring or relating to the number of licenses

issued for Elevate.

       87.     All documents and communications referring or relating to the number of times

Elevate has been downloaded from Cambium’s website.

       88.     All documents and communications referring or relating to the number of orders

placed for Elevate, including but not limited to invoices, receipts, confirmations, internal

analysis, internal memoranda, spreadsheets, PowerPoints, programs, projections, plans, reports,

and business records.

       89.     Documents sufficient to identify the countries in which users, customers, or third-

parties downloaded, accessed, or purchased Elevate.

       90.     All documents and communications referring or relating to how many M-Series

Devices in Blip’s network have had Elevate installed.

       91.     All documents and communications referring or relating to how many M-Series

Devices in Winncom’s network have had Elevate installed.




                                                21
Case: 1:18-cv-05369 Document #: 130-1 Filed: 05/08/20 Page 23 of 28 PageID #:3477




        92.     Documents sufficient to identify all persons who served as directors, executives,

managers, and in-house legal counsel for Cambium during the time period from January 1, 2012

through the present.

        93.     Documents sufficient to identify all owners of Cambium from January 1, 2012

through the present.

        94.     All Corporate Governance Documents applicable to Cambium from January 1,

2102 through the present.

        95.     Documents sufficient to show Cambium’s corporate and organizational structure

from January 1, 2012 through the present, including but not limited to a copy of Cambium’s

organizational chart from 2012 through the present, as well as documents evidencing reporting

relationships between employees of Cambium and any corporate affiliates, parents, siblings,

subsidiaries or other affiliated entities.

        96.     Documents reflecting the organizational structure of Cambium’s corporate family

from January 1, 2012 through the present, including but not limited to organizational charts and

documents evincing reporting relationships between employees of Cambium and any corporate

affiliates, parents, siblings, subsidiaries or other affiliated entities.

        97.     All Cambium Operational Policies from January 1, 2012 through the present,

including but not limited to document retention policies.

        98.     All Cambium board meeting minutes, notes, or records discussing or referencing

Elevate.

        99.     All documents and communications referring or relating to the determination of

the share price for Cambium’s Initial Public Offering (IPO).




                                                    22
Case: 1:18-cv-05369 Document #: 130-1 Filed: 05/08/20 Page 24 of 28 PageID #:3478




       100.     All documents and communications referring or relating to any effect Ubiquiti, or

any Ubiquiti product, hardware, software, or service had, or may have had, on Cambium’s Initial

Public Offering (IPO) share price.

       101.     All documents and communications referring or relating to any change in

Cambium’s share price attributable to the Lawsuit.

       102.     All documents and communications evaluating the success (or lack of success) of

Cambium’s Initial Public Offering (IPO), including analysis, memoranda, spreadsheets,

forecasts, budgets, PowerPoints, proposals, projections, reports, and all other financial,

accounting, and business records relevant to the success of the IPO.

       103.     All documents and communications made or exchanged between Cambium and

any of its lenders, institutional investors, or creditors concerning Cambium’s Initial Public

Offering (IPO), to the extent such documents and communications refer or relate to Ubiquiti or

this Lawsuit.

       104.     All documents and communications referring or relating to Defendants’

contention that it was “widely understood” to be “IPO-ready” for two years prior to commencing

its Initial Public Offering (IPO), as alleged in the Fourth Affirmative Defense.

       105.     All documents and communications referring or relating to Defendants’

contention that it was “IPO-ready” for two years prior to commencing its Initial Public Offering

(IPO), as alleged in the Fourth Affirmative Defense.

       106.     All documents and communications referring or relating to the factual basis for

Defendants’ contention that Ubiquiti’s Registered and Proprietary Firmware contains code

subject to third-party open sources licenses, including the General Public License (GPL), as

alleged in the First Affirmative Defenses.




                                                23
Case: 1:18-cv-05369 Document #: 130-1 Filed: 05/08/20 Page 25 of 28 PageID #:3479




       107.    All documents and communications referring or relating to the factual basis for

Defendants’ contention that Ubiquiti’s Registered Firmware (as defined in the Complaint) and

Proprietary Firmware contains modifications to public code made by Ubiquiti, as alleged in the

First Affirmative Defenses.

       108.    All documents and communications referring or relating to the factual basis for

Defendants’ contention that Cambium acted in good faith reliance on Ubiquiti’s incorporation of

public code into its Firmware and Ubiquiti’s acknowledgments that the GPL license applies and

takes precedence over the Firmware License Agreements, as alleged in the Fifth Affirmative

Defense.

       109.    All documents and communications referring or relating to the factual basis for

Defendants’ contention that the Firmware License Agreements are invalid, as alleged in the Fifth

Affirmative Defense.

       110.    All documents and communications referring or relating to the factual basis for

Defendants’ contention that Ubiquiti’s Firmware includes revisions required by the functionality

of Ubiquiti hardware, as alleged in the Fourteenth Affirmative Defense.

       111.    All documents and communications referring or relating to the factual basis for

Defendants’ contention that the “18 allegedly proprietary firmware files” contain data and

information related to functional aspects of the Firmware, as alleged in the Fifteenth Affirmative

Defense.

       112.    All documents and communications referring or relating to the factual basis for

Defendants’ contention that the “18 files” are in their entirety or contain elements protected by

the merger doctrine, as alleged in the Seventeenth Affirmative Defense.




                                               24
Case: 1:18-cv-05369 Document #: 130-1 Filed: 05/08/20 Page 26 of 28 PageID #:3480




       113.   All documents and communications referring or relating to the factual basis for

Defendants’ contention that the expression of Ubiquiti’s Proprietary Firmware is synonymous

with the function of Ubiquiti hardware, as alleged in the Seventeenth Affirmative Defense.

       114.   All documents and communications referring or relating to the factual basis for

Defendants’ contention that Cambium’s software was independently created and that Cambium

did not reverse engineer, decompile or otherwise copy Ubiquiti’s Firmware in creating Elevate,

as alleged in in the Twenty-First Affirmative Defense.

       115.   All documents and communications referring or relating to the factual basis for

Defendants’ acknowledgement that information is kept on M-Series Devices after the installation

of Elevate on such devices, as alleged in the Twenty-Third Affirmative Defense.

       116.   All documents and communications referring or relating to the factual basis for

Defendants’ contention that Elevate was developed, marketed and installed without breaching

the Firmware License Agreements, as alleged in the Twenty-Fifth Affirmative Defense.

       117.   All documents and communications referring or relating to the factual basis for

Defendants’ contention that Cambium did not access Ubiquiti’s M-Series Devices without or in

excess of authorization by those permitted to grant such access, as alleged in the Twenty-Sixth

Affirmative Defense.

       118.   All document and communications referring or relating to Cambium’s

circumvention of technological measures for the purpose of identifying and analyzing elements

of the Ubiquiti Firmware that are necessary to achieve interoperability of an independently

created computer program with other programs, as alleged in the Twenty-Seventh Affirmative

Defense.




                                               25
Case: 1:18-cv-05369 Document #: 130-1 Filed: 05/08/20 Page 27 of 28 PageID #:3481




       119.    All documents and communications specifically related to the allegations and

claims set forth in the Complaint that are not otherwise addressed in Defendants’ responses to

the foregoing requests, including but not limited to any and all documents which support or do

not support any of Ubiquiti’s claims or allegations as set forth therein.

       120.    All documents and communications specifically related to the allegations and

Affirmative Defenses set forth in Defendants’ Answer that are not otherwise addressed in

Defendants’ responses to the foregoing requests, including but not limited to any and all

documents which support or do not support each alleged defense identified therein.

       121.    All witness statements or witness affidavits taken and/or received by You in

connection with this Litigation.

       122.    All documents that You intend to use or rely on at trial or hearing of the action.



Dated: February 10, 2020                           Respectfully submitted,



                                                   By: /s/ David Koropp ________________

                                                      David Koropp (ARDC #6201442)
                                                      dkoropp@foxswibel.com
                                                      Erik J. Ives (ARDC #6289811)
                                                      eives@foxswibel.com
                                                      Steven L. Vanderporten (ARDC #6314184)
                                                      svanderporten@foxswibel.com
                                                      Fox Swibel Levin & Carroll LLP
                                                      200 W. Madison St., Suite 3000
                                                      Chicago, IL 60606

                                                      Attorneys for Plaintiff Ubiquiti Inc.




                                                 26
Case: 1:18-cv-05369 Document #: 130-1 Filed: 05/08/20 Page 28 of 28 PageID #:3482




                             CERTIFICATE OF SERVICE

      The undersigned, an attorney, hereby certify that I caused a copy of the foregoing
document to be served by electronic mail on all counsel of record on February 10, 2020



                                               /s/ Steven L. Vanderporten




                                          27
